[Cite as State v. Cambria, 2022-Ohio-831.]


                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 110831
                 v.                                :

DAVID CAMBRIA, JR.,                                :

                 Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 17, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
         Case Nos. CR-21-657925-A, CR-21-658588-C, and CR-21-659415-B


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jamielle Lamson-Buscho, Assistant
                 Prosecuting Attorney, for appellee.

                 Susan J. Moran, for appellant.


JAMES A BROGAN, J.:

                   Defendant-appellant David Cambria (“Cambria”), raising a single

assignment of error, argues that the Reagan Tokes Law is unconstitutional and,
therefore, his sentence imposed under that law is invalid.1 For the following reasons,

we affirm the lower court’s judgment.

Factual and Procedural History

CR-21-657925-A

                 On March 15, 2021, in Cuyahoga C.P. No. CR-21-657925-A, a

Cuyahoga County Grand Jury indicted Cambria on six counts including three counts

of grand theft in violation of R.C. 2913.02(A)(1), felonies of the fourth degree; one

count of theft in violation of R.C. 2913.02(A)(1), a felony of the fifth degree; and two

counts of receiving stolen property in violation of R.C. 2913.51(A), felonies of the

fourth degree.

                 On March 18, 2021, Cambria was declared indigent and pleaded not

guilty to the indictment. The trial court set bond. On April 7, 2021, the trial court

referred Cambria to the court psychiatric clinic to determine defendant’s eligibility

for transfer to the mental health court docket. On May 17, 2021, the parties

stipulated to the court psychiatric clinic’s findings that Cambria was not eligible for

transfer to the mental health court docket.

CR-21-658588-C

                 On April 14, 2021, in Cuyahoga C.P. No. CR-21-658588-C, a

Cuyahoga County Grand Jury indicted Cambria on nine counts including one count

of aggravated robbery in violation of R.C. 2911.01(A)(1), a felony of the first degree;


      1
        The appeal of codefendant Jared Cambria is a companion case to the present case.
See State v. Cambria, 8th Dist. Cuyahoga No. 110823.
one count of robbery in violation of R.C. 2911.02(A)(1), a felony of the second degree;

one count of robbery in violation of R.C. 2911.02(A)(2), a felony of the second

degree; one count of robbery in violation of R.C. 2911.02(A)(3), a felony of the third

degree; one count of breaking and entering in violation of R.C. 2911.13(B), a felony

of the fifth degree; one count of attempted grand theft in violation of R.C.

2923.02/2913.02(A)(1), a felony of the fifth degree; one count of improperly

handling firearms in a motor vehicle in violation of R.C. 2923.16(B), a felony of the

fourth degree; and two counts of having weapons while under disability in violation

of R.C. 2923.13(A)(2), felonies of the third degree. All counts, except the improperly

handling firearms in a motor vehicle and having weapons while under disability

charges, carried one-year and three-year firearm specifications. One count of having

weapons while under disability carried a one-year firearm specification.

               On April 16, 2021, Cambria was declared indigent and pleaded not

guilty to the indictment. The trial court set bond. On May 17, 2021, the parties

stipulated to the findings of the court psychiatric clinic that found Cambria ineligible

for transfer to the mental health court docket.

CR-21-659415-B

               On May 19, 2021, in Cuyahoga C.P. No. CR-21-659415-B, a Cuyahoga

County Grand Jury indicted Cambria on six counts including one count of

aggravated robbery in violation of R.C. 2911.01(A)(1), a felony of the first degree; one

count of robbery in violation of R.C. 2911.02(A)(1), a felony of the second degree;

one count of robbery in violation of R.C. 2911.02(A)(2), a felony of the second
degree; one count of robbery in violation of R.C. 2911.02(A)(3), a felony of the third

degree; one count of grand theft in violation of R.C. 2913.02(A)(4), a felony of the

fourth degree; and one count of improperly handling firearms in a motor vehicle in

violation of R.C. 2923.16(B), a felony of the fourth degree. All counts except the

improperly handling firearms in a motor vehicle charge carried one-year and three-

year firearm specifications.

               On May 21, 2021, Cambria was declared indigent and pleaded not

guilty to the indictment. The trial court set bond.

               On August 11, 2021, the court held a change-of-plea hearing where it

addressed Cambria’s three pending cases. The court explained the maximum

potential penalties Cambria faced, including the application of the Reagan Tokes

Law to his offenses. After engaging Cambria in a Crim.R. 11 colloquy, Cambria

retracted his former pleas of not guilty and the trial court accepted his guilty pleas

in all three cases.

               In Cuyahoga C.P. No. CR-21-657925-A, Cambria pleaded guilty to one

count of grand theft, one count of receiving stolen property, and one amended count

of attempted grand theft. The state nolled the remaining counts. In Cuyahoga C.P.

No. CR-21-658588-C, Cambria pleaded guilty to one amended count of robbery with

a three-year firearm specification, one amended count of attempted grand theft, and

one amended count of having weapons while under disability. The state nolled the

remaining counts and firearm specifications. In Cuyahoga C.P. No. CR-21-659415-

B, Cambria pleaded guilty to one amended count of aggravated robbery with a one-
year firearm specification and one count of improperly handling firearms in a motor

vehicle. The state nolled the remaining counts and firearm specifications. In all

three cases, Cambria agreed to pay restitution in an amount to be determined.

              On August 19, 2021, the court held a sentencing hearing on all three

of Cambria’s pending cases.     The court heard from the assistant prosecuting

attorney, defense counsel, a city of Cleveland detective assigned to Cambria’s cases,

a victim in Cuyahoga C.P. No. CR-21-658588-C, and Cambria.

              In Cuyahoga C.P. No. CR-21-657925-A, the court sentenced Cambria

to one year on each of the three charges — grand theft, receiving stolen property,

and attempted grand theft — with the sentences to run concurrent to each other and

concurrent with the sentences imposed in Cuyahoga C.P. No. CR-21-658588-C and

Cuyahoga C.P. No. CR-21-649415-B. Cambria was sentenced for up to three years

discretionary postrelease control.

              In Cuyahoga C.P. No. CR-21-658588-C, the trial court sentenced

Cambria to three years on the firearm specification to run prior to and consecutive

to a three-year sentence on the robbery charge. The court sentenced Cambria to one

year each on the attempted grand theft and having weapons while under disability

charges, with those sentences running concurrent to each other and concurrent to

the robbery and firearm specification sentences.           The three-year firearm

specification was ordered to run consecutive to the one-year firearm specification in

Cuyahoga C.P. No. CR-21-659415-B. Pursuant to the Reagan Tokes Law, the court
imposed an aggregate minimum term of three years and a maximum term of four

and one-half years. The court imposed three years mandatory postrelease control.

                In Cuyahoga C.P. No. CR-21-659415-B, the court sentenced Cambria

to one year on the firearm specification to run prior to and consecutive to a three-

year sentence on the aggravated robbery charge. The court sentenced Cambria to

one year on the improperly handling firearms in a motor vehicle charge, to run

concurrent to the aggravated robbery and firearm specification sentences. The

firearm specification was ordered to run consecutive to the three-year firearm

specification in Cuyahoga C.P. No. CR-21-658588-C. Pursuant to the Reagan Tokes

Law, the court imposed an aggregate minimum term of three years and a maximum

term of four and one-half years.      The court sentenced Cambria to five years

mandatory postrelease control.

                On September 17, 2021, Cambria filed a timely notice of appeal.

Legal Analysis

                Cambria’s sole assignment of error is that his indefinite sentence

under the Reagan Tokes Law is unconstitutional because it violates his due process

rights, violates the separation-of-powers doctrine, and violates his constitutional

right to a trial by jury.

                Cambria’s arguments are overruled pursuant to this court’s en banc

decision in State v. Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470, which

overruled the challenges presented in this appeal to the Reagan Tokes Law enacted

through S.B. 201. Therefore, we find that Cambria’s sentence pursuant to Reagan
Tokes was not a violation of his constitutional rights. Cambria’s assignment of error

is overruled.

                Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



____________________________
JAMES A. BROGAN, JUDGE*

KATHLEEN ANN KEOUGH, P.J., and
MICHELLE J. SHEEHAN, CONCUR

(*Sitting by assignment: James A. Brogan, J., retired, of the Second District Court
of Appeals.)